             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:20-cr-00018-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )            ORDER
                                 )
DAVID DONNIE LUKER,              )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for reconsideration of the Order denying the

Defendant’s request for the appointment of counsel [Doc. 24].

     In June 2021, the Defendant filed a letter, which the Court construed

as a motion for appointment of counsel to file a motion for compassionate

relief on his behalf. [Doc. 22]. On July 9, 2021, the Court denied the

Defendant’s request.     [Doc. 23].     The Defendant now moves for

reconsideration of that Order. [Doc. 24]. For grounds, the Defendant states

that he has neither the knowledge nor the resources to file a motion for

compassionate release. [Id.].




     Case 1:20-cr-00018-MR-WCM Document 25 Filed 09/13/21 Page 1 of 2
     The Defendant has failed to demonstrate that the interests of justice

warrant the appointment of counsel. See United States v. Riley, 21 F. App’x

139, 141-42 (4th Cir. 2001). While the Defendant argues that he does not

have the requisite knowledge or resources to file a motion for compassionate

release on his own behalf, the Court notes that the Defendant has been able

to present cogent arguments in support of his requests for the appointment

of counsel. Moreover, the Defendant asserts that he has exhausted the

administrative procedures necessary in order to file a motion for

compassionate release. [See Doc. 24 at 1]. This indicates to the Court that

the Defendant is capable of presenting his own motion for compassionate

release without the assistance of appointed counsel.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for reconsideration [Doc. 24], is DENIED.

     IT IS SO ORDERED.
                             Signed: September 13, 2021




                                        2



     Case 1:20-cr-00018-MR-WCM Document 25 Filed 09/13/21 Page 2 of 2
